

 
Exhibit 10.62
 
AWARD AGREEMENT
 
COLUMBIA LABORATORIES, INC.
 
1996 LONG-TERM PERFORMANCE PLAN
 
 
This Award Agreement sets forth the terms and conditions of shares of Stock
granted pursuant to the provisions of the 1996 Long-term Performance Plan (the
“Plan”) of Columbia Laboratories, Inc. (the “Company”) to the Participant whose
name appears below, for the number of Shares of Stock of the Company set forth
below, pursuant to the provisions of the Plan and on the following express terms
and conditions.  Capitalized terms not otherwise defined herein shall have the
same meanings as set forth in the Plan.
 
1.  Name and address of Participant to whom the Shares are granted:
 
2.  Number of Shares of Common Stock (“Shares”):
 
3.  Purchase price of Shares:
 
$0.01 per Share, the receipt of which is hereby acknowledged
 
4.  Date of grant of the Shares:
 
5.  Vesting.
 
5.1 Vesting Schedule. Except as otherwise provided in Section 5.2, the Shares
shall vest pursuant to Schedule 1, attached hereto.  Upon any termination of
service of the Participant to the Company, vesting of the Shares shall
immediately cease and any unvested Shares will automatically be canceled.
 
5.2  Death of the Participant.   If, at any time before the Shares granted
hereunder shall have vested as provided in Section 5.1, the Participant shall
die while an employee or director of the Company or an Affiliate, the Shares
immediately shall vest.
 
5.3  Agreement with respect to Tax Payments and Withholding. The Participant
acknowledges and agrees that any income or other taxes due from the Participant
with respect to the Shares issued pursuant to this Restricted Stock Award,
including on account of the vesting of the Shares, shall be the Participant’s
responsibility.  By accepting this Restricted Stock Award, the Participant
agrees and acknowledges that (i) the Company promptly will withhold from the
Participant’s pay the amount of taxes the Company is required to withhold upon
any vesting of Shares pursuant to this Restricted Stock Award, and (ii) the
Participant shall make immediate payment to the Company in the amount of any tax
required to be withheld by the Company in excess of the Participant’s pay
available for such withholding. The Participant may elect to have such
withholding satisfied by a reduction of the number of shares otherwise so
deliverable (a “Stock Withholding Election”), or by delivery of shares of Stock
already owned by the Participant, with the amount of shares subject to such
reduction or delivery to be calculated based on the Fair Market Value on the
date of such taxable event.
 
 
 

--------------------------------------------------------------------------------

 
 
6.  Restrictions on Transfer.  The Shares may not be sold, transferred,
assigned, hypothecated, pledged, encumbered or otherwise disposed of, whether
voluntarily or by operation of law, at any time before they become vested Shares
pursuant to Section 5.  Any such purported transfer shall be null and void, and
shall not be recognized by the Company or recorded on its books.
 
7.  Escrow.  Any Shares that have not vested pursuant to Section 5, together
with any securities distributed in respect thereof, such as through a stock
split or other recapitalization, shall be held by the Company in escrow until
such Share shall have vested.  The Company promptly shall release vested Shares
from escrow.
 
8.  Plan.  The Participant hereby acknowledges receipt of a copy of the Plan as
presently in effect and the Prospectus with respect thereto.  All of the terms
and provisions of the Plan are incorporated herein by reference, and this
Restricted Stock Award is subject to those terms and provisions in all respects.
 
 


Participant
Columbia Laboratories, Inc.
 
 
 
 
 
 
 
 
 
 
By:
By:
 
 
 
 
Date:
Date:
 
 
 
 






